The Court

discharged the rule, on the ground that the admissibility of the transcript in evidence was not objected to at the time; and though it was not strictly regular to read this paper, or take it from the bar; the one was done without objection, and the latter was not likely to produce such an influence as to vitiate the verdict.
If a verdict should be set aside for the introduction of any evidence, however unimportant, and admitted without objection, it would be scarcely possible for any verdict to stand.
Rule discharged.